Citation Nr: 0721026	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-24 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for a respiratory 
disorder to include as due to herbicide exposure and asbestos 
exposure.

3.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from September 1967 to 
June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing in July 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

Additional development is needed prior to further disposition  
of the claims.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  A medical examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  

The veteran has alleged that he currently experiences hearing 
loss as a result of noise exposure which occurred while on 
active duty including exposure to the explosion of an 
ammunition dump and service as a tank commander.  However, 
neither the explosion of the ammunition dump nor service as a 
tank commander has been documented in the evidence.  The 
report of an October 1986 Army Reserve examination evidenced 
the presence of hearing loss for VA purposes.  Furthermore, a 
report from a private audiologist, dated in June 2006, 
demonstrates that testing was interpreted as revealing a 
distinct "V" notch in the left ear at 4000 Hertz which the 
author opined could only be the result of noise induced 
hearing loss.  The veteran has not been afforded a VA 
examination to determine the extent and etiology of his 
currently existing hearing loss.  

The veteran claims that he currently has respiratory 
disorders which he argues were the result of exposure to 
herbicides and asbestos while he served on active duty.  The 
evidence of record demonstrates that the veteran served in 
Viet Nam and his exposure to herbicides is conceded.  
Furthermore, the veteran's military occupational specialty 
was wheeled vehicle mechanic which indicates that he could 
have had exposure to asbestos while working on vehicle 
brakes.  However, there is also evidence of record which 
indicates that the veteran was a smoker for a period of time 
including while on active duty and after discharge.  A 
service medical record references the fact that the veteran 
smoked.  A June 2003 VA clinical record includes an 
annotation the veteran had quit smoking approximately seven 
years prior after smoking approximately one pack per day for 
thirty years.  There is competent evidence of record of the 
current existence of respiratory disorders.  A February 2004 
VA clinical record includes a diagnosis of chronic 
obstructive pulmonary disease.  A February 2005 VA clinical 
record includes an assessment of asthma/emphysema based on 
the reported history.  The veteran has not been afforded a VA 
examination to determine the nature, extent and etiology of 
his chronic respiratory disorders.  

The veteran is claiming entitlement to service connection for 
hepatitis C.  He has testified that he was infected with the 
virus as a result of inoculations he received while serving 
on active duty.  He also indicated on a hepatitis risk 
factors questionnaire that he had tattoos or body piercings 
and that he shared toothbrushes and razor blades.  The fact 
that the veteran had tattoos at his entry into active duty is 
documented in the report of the August 1967 enlistment 
examination.  There is also evidence of record that two of 
the veteran's brothers had hepatitis C.  There is competent 
evidence of record of the current existence of hepatitis C.  
VA clinical records include diagnoses of hepatitis C and some 
of the records indicate that the first diagnosis of the 
disorder was made in 1995.  The veteran has not been afforded 
a VA examination to determine the nature, extent and etiology 
of his hepatitis C.  

The Board finds the veteran should be scheduled for VA 
examinations for the disabilities on appeal.  For each claim, 
there is competent evidence of the current existence of the 
disability along with some evidence which documents a 
potential incident or incidents during active duty which 
could be the genesis of some or all of the disabilities and 
no medical opinions in support of or opposing the claims.  
The Board notes the veteran's representative has requested 
that VA examinations be conducted to support the veteran's 
claims.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of treatment records 
pertaining to the veteran, covering the 
period from October 13, 2005, to the 
present.

2.  Schedule the veteran for VA 
examinations to be conducted by 
appropriately qualified examiners, to 
determine the etiology of the claimed 
hearing loss, respiratory disorders and 
hepatitis C.  Any testing deemed necessary 
by the examiner or examiners should be 
conducted and results of such testing 
should be associated with the claims file.  
The claims file must be made available to 
the examiner or examiners for review of 
pertinent documents therein in connection 
with the examinations.  Based on the 
examination and review of the record, the 
examiner or examiners should offer an 
opinion as to whether it is at least as 
likely as not that the currently existing 
hearing loss, respiratory disorders and/or 
hepatitis C are etiologically linked to 
the veteran's active military service.  
The examiner or examiners must provide a 
rationale for the opinions expressed.  The 
examiner or examiners must indicate if any 
requested opinion cannot be promulgated 
without resorting to speculation.  

3.  Thereafter, review and readjudicate 
the issues on appeal.  If any benefit 
sought is not granted, the veteran and  
his representative should be provided with 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

